DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9966746. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant application are disclosed in the reference patent, see below.
Instant application (17/395,685)
U.S. Patent No. 9966746
1. An apparatus comprising: an electrical box including five contiguous wall portions and front edges of four of the five contiguous wall portions define an opening, the electrical box including a first plurality of ribs formed on at least one of the five contiguous wall portions and a first plurality of grooves, a second plurality of grooves and a third plurality of grooves formed on a contiguous three of the five contiguous wall portions, respectively; and a bracket including a body, a top arm and a bottom arm extending substantially perpendicularly away from an interior surface of the body, a plurality of bracket body ribs on the interior surface of the body, a plurality of top arm grooves on an interior surface of the top arm and a plurality of bottom arm grooves on an interior surface of the bottom arm, each of the plurality of bracket body ribs configured to be slidingly connected to the second plurality of grooves of the electrical box, the first plurality of ribs configured to be slidingly connected to the top arm grooves to enable adjustment of the electrical box relative to the bracket, and a flange extending substantially perpendicularly away from one side of a back surface of the bracket, the flange including at least one fastener opening formed there through.

Examiner’s note: the instant application discloses “a bracket including a body, a top arm and a bottom arm extending substantially perpendicularly away” while the reference patent discloses “a bracket having a substantially "U"-shape and including a body, a top arm and a bottom arm extending away.”  Although the terminology is different, the limitations are the same since a substantially U shape requires the top and bottom arms to extend away in a substantially perpendicular way.
1. (Currently Amended) An apparatus comprising: an electrical box being substantially rectangular and enclosed on five of six sides by contiguous wall portions and front edges of four of the contiguous wall portions define an opening, the electrical box including a first plurality of ribs formed on at least one of the five contiguous wall portions and a first, a second and a third plurality of grooves formed on a contiguous three of the five wall portions, respectively; and a bracket having a substantially "U"-shape and including a body, a top arm and a bottom arm extending away from an inside of the body, a plurality of bracket body ribs on an interior surface of the bracket body, a plurality of top arm grooves on an interior surface of the top arm and a plurality of bottom arm grooves on an interior surface of the bottom arm, each of the plurality of bracket body ribs being slidingly connected to the second plurality of grooves of the electrical box , the first plurality of ribs being slidingly connected to the top arm grooves to enable adjustment of the position of the electrical box relative to the bracket, and a flange extending substantially perpendicularly away from one side of a back surface of the bracket, the flange including at least one fastener opening formed there through.
2. The apparatus of claim 1, wherein the electrical box further comprises: a first plurality of knockouts formed between a junction of a back end of a bottom wall and a bottom end of a back wall; and a second plurality of knockouts formed between a junction of a back end of a top wall and a top end of a back wall.
2. (Previously Presented) The apparatus of claim 1, wherein the electrical box further comprises: a first plurality of knockouts formed between a junction of a back end of a bottom wall and a bottom end of a back wall, wherein the junction between the bottom and back walls is rounded; and  2App. No. 15/438,539Attorney Docket: T2158-22343US01 a second plurality of knockouts formed between a junction of a back end of a top wall and a top end of a back wall, wherein the junction between the top and back walls is rounded.
3. The apparatus of claim 2, wherein the first plurality of ribs of the electrical box comprise: a substantially parallel top pair of ribs extending outwardly from a top surface of the top wall and extending from adjacent a front end to adjacent the back end of the top wall and adjacent a top end of a first side wall, wherein a height of each of said ribs is about 3/16 inches.
3. (Currently Amended) The apparatus of claim 2, wherein the first plurality of ribs of the electrical box comprise: a substantially parallel top pair of ribs extending outwardly from a top surface of the top wall and extending from adjacent a front end to adjacent the back end of the top wall and adjacent a top end of a first side wall; and a second plurality of ribs comprising: a substantially parallel bottom pair of ribs extending outwardly from a bottom surface of the bottom wall and extending from adjacent a front end to adjacent the back end of the bottom wall and adjacent a bottom end of the first side wall; wherein a height of each of said ribs about 3/16 inches.
4. The apparatus of claim 3, wherein the first plurality of ribs of the electrical box comprise: a first outer rib extending away from the top surface of the top wall at a substantially orthogonal angle and the first outer rib having opposing side walls angled at between approximately 91 to 120 degrees away from the top wall and inwardly toward opposing top edges of the first outer rib; and a first inner rib extending away from the top surface of the top wall at a substantially orthogonal angle and the first inner rib having an outer side wall angled at between approximately 91 to 120 degrees away from the top wall and inwardly toward an outer top edge of the first inner rib.  

4. (Previously Presented) The apparatus of claim 3, wherein the first plurality of ribs of the electrical box comprise: a first outer rib extending away from the top surface of the top wall at a substantially orthogonal angle and the first outer rib having opposing side walls angled at between approximately 91 to 120 degrees away from the top wall and inwardly toward opposing top edges of the first outer rib; and a first inner rib extending away from the top surface of the top wall at a substantially orthogonal angle and the first inner rib having an outer side wall angled at between approximately 91 to 120 degrees away from the top wall and inwardly toward an 3App. No. 15/438,539Attorney Docket: T2158-22343US01 outer top edge of the first inner rib and an inner side wall angled at a substantially orthogonal angle from the top wall toward an inner top edge of the first inner rib.
5. The apparatus of claim 4, further comprising a second plurality of ribs comprising: a substantially parallel bottom pair of ribs extending outwardly from a bottom surface of the bottom wall and extending from adjacent a front end of the bottom wall to adjacent the back end of the bottom wall and adjacent a bottom end of the first side wall, wherein a height of each of said ribs is about 3/16 inches.
3. (Currently Amended) The apparatus of claim 2, wherein the first plurality of ribs of the electrical box comprise: a substantially parallel top pair of ribs extending outwardly from a top surface of the top wall and extending from adjacent a front end to adjacent the back end of the top wall and adjacent a top end of a first side wall; and a second plurality of ribs comprising: a substantially parallel bottom pair of ribs extending outwardly from a bottom surface of the bottom wall and extending from adjacent a front end to adjacent the back end of the bottom wall and adjacent a bottom end of the first side wall; wherein a height of each of said ribs about 3/16 inches.
6. The apparatus of claim 5, wherein the second plurality of ribs of the electrical box comprise: a second outer rib extending away from the bottom surface of the bottom wall at a substantially orthogonal angle and the second outer rib having opposing side walls angled at between approximately 91 to 120 degrees away from the bottom wall and inwardly toward opposing top edges of the second outer rib; and a second inner rib extending away from the bottom surface of the bottom wall at a substantially orthogonal angle and the second outer rib having an outer side wall angled at between approximately 91 to 120 degrees away from the bottom wall and inwardly toward an outer top edge of the second inner rib.
5. (Previously Presented) The apparatus of claim 4, wherein the second plurality of ribs of the electrical box comprise: a second outer rib extending away from the bottom surface of the bottom wall at a substantially orthogonal angle and the second outer rib having opposing side walls angled at between approximately 91 to 120 degrees away from the bottom wall and inwardly toward opposing top edges of the second outer rib; and a second inner rib extending away from the bottom surface of the bottom wall at a substantially orthogonal angle and the second outer rib having an outer side wall angled at between approximately 91 to 120 degrees away from the bottom wall and inwardly toward an outer top edge of the second inner rib and an inner side wall angled at a substantially orthogonal angle from the bottom wall toward an inner top edge of the second inner rib.
7. The apparatus of claim 6, wherein the plurality of the top arm grooves and the plurality of bottom arm grooves of the bracket comprise: a substantially parallel top pair of grooves extending inwardly from and across a front end to a back end of an inner surface of the top arm; and a substantially parallel bottom pair of grooves extending inwardly from and across a front end to a back end of an inner surface of the bottom arm.
6. (Currently Amended) The apparatus of claim 5, wherein the plurality of the top arm grooves and the plurality of bottom arm grooves of the bracket comprise: a substantially parallel top pair of grooves extending inwardly from and across a front end to a back end of an inner surface of the top arm; and a substantially parallel bottom pair of grooves extending inwardly from and across a front end to a back end of the bottom arm.
8. The apparatus of claim 7, wherein the plurality of top arm grooves of the bracket comprise: an inner groove extending into and laterally across an inner surface of the top arm at a substantially orthogonal angle from the inner surface of the top arm, the inner groove having a 42 T2158\22343US04\4814-1873-6881.v1T2158-22343US04 reciprocal shape to and configured to receive one of the first or second outer ribs of the electrical box; and an outer groove extending into and laterally across the inner surface of the top arm at a less than orthogonal angle from the inner surface of the top arm, the outer groove having a reciprocal shape to and configured to receive the first or second inner rib adjacent to the received one of the first or second outer ribs of the electrical box.  

7. (Previously Presented) The apparatus of claim 6, wherein the plurality of top arm grooves of the bracket comprise:  4App. No. 15/438,539Attorney Docket: T2158-22343US01 an inner groove extending into and laterally across an inner surface of the top arm at a substantially orthogonal angle from the inner surface of the top arm, the inner groove having a reciprocal shape to and configured to receive one of the outer ribs of the electrical box; and an outer groove extending into and laterally across the inner surface of the top arm at a less than orthogonal angle from the inner surface of the top arm, the outer groove having a reciprocal shape to and configured to receive the inner rib adjacent to the received one of the outer ribs of the electrical box.
9. The apparatus of claim 8, wherein the plurality of bottom arm grooves of the bracket comprise: an inner groove extending into and laterally across an inner surface of the bottom arm at a substantially orthogonal angle from the inner surface of the bottom arm; and an outer groove extending into and laterally across the inner surface of the bottom arm at a less than orthogonal angle from the inner surface of the bottom arm.
8. (Currently Amended) The apparatus of claim 7, wherein plurality of bottom arm grooves of the bracket comprise: an inner groove extending into and laterally across an inner surface of the bottom arm at a substantially orthogonal angle from the inner surface of the bottom arm; and an outer groove extending into and laterally across the inner surface of the bottom arm at a less than orthogonal angle from the inner surface of the bottom arm.
10. The apparatus of claim 9, wherein the first and second outer ribs and first and second inner grooves are reciprocally shaped and configured to slidingly engage each other.
9. (Previously Presented) The apparatus of claim 8, wherein the first and second outer ribs and first and second inner grooves are reciprocally shaped and configured to slidingly engage each other.
11. The apparatus of claim 10, wherein the first and second inner ribs and first and second outer grooves are reciprocally shaped and configured to slidingly engage each other.
10. (Previously Presented) The apparatus of claim 9, wherein the first and second inner ribs and first and second outer grooves are reciprocally shaped and configured to slidingly engage each other.
12. The apparatus of claim 11, wherein the second plurality of grooves of the electrical box further comprises a top groove and a substantially parallel bottom groove on the first side of the electrical box, each of the top and bottom grooves extending from a closed front 43 T2158\22343US04\4814-1873-6881.v1T2158-22343US04 end adjacent the front edge of the first wall to an open back end adjacent a back end of the first wall and configured to receive one of the plurality of bracket body ribs.
11. (Currently Amended) The apparatus of claim 10, wherein the second plurality of grooves of the electrical box further comprises a top groove and a substantially parallel bottom groove on the first side, each of the top and bottom grooves extending from a closed front end adjacent the front edge of the first wall to an open back end and configured to receive one of the plurality of bracket body ribs.
13. The apparatus of claim 12, wherein the plurality of bracket body ribs further comprise a top bracket body rib and a substantially parallel bottom bracket body rib on the interior surface of the bracket body with each of the top bracket body rib and the bottom bracket body rib extending laterally across the interior surface of the bracket body and positioned to slidingly engage the top and bottom grooves of the first side wall of the electrical box.
12. (Currently Amended) The apparatus of claim 11, wherein the plurality of bracket body ribs further comprise a top rib and a substantially parallel bottom rib on the interior surface of the bracket body with each of the top and bottom bracket body ribs extending laterally across the interior surface of the body portion and positioned to slidingly engage the top and bottom grooves of the first side wall of the electrical box.
14. The apparatus of claim 13, wherein each of the top and bottom grooves on the first side wall has a depth of at least about 1/8 inches and each of the plurality of bracket body ribs having a height of about 1/8 inches.
13. (Currently Amended) The apparatus of claim 12, wherein each of the top and bottom grooves on the first side wall has a depth of at least about 1/8 inches and each of the plurality of bracket body ribs having a height of about 1/8 inches.
15. The apparatus of claim 13, wherein the electrical box further comprises an adjustment channel formed in the first side wall of the electrical box between the top and bottom grooves of the first side wall and extending from an adjustment connector opening front end of the adjustment channel formed in the front edge of the first wall to an open back end formed in the back end of the first wall.
14. (Currently Amended) The apparatus of claim 12, wherein the electrical box further comprises an adjustment channel formed in the first side wall of the electrical box between the top and bottom grooves of the first side wall and extending from an adjustment connector opening front end of the adjustment channel formed in the front edge of the first wall to an open back end formed in a back edge of the first wall.
16. The apparatus of claim 15 further comprising an adjustment screw connected to the electrical box and the bracket to permit adjustment of the front to back positioning of the electrical box in relation to the bracket.
15. (Currently Amended) The apparatus of claim 14 further comprising an adjustment screw connected to the electrical box and the bracket to permit adjustment of the front to back positioning of the electrical box in relation to the bracket.
17. The apparatus of claim 16, wherein a head portion of the adjustment screw is rotatably connected to the adjustment connector opening front end of the adjustment channel in 44 T2158\22343US04\4814-1873-6881.v1T2158-22343US04 the electrical box and a threaded body portion of the adjustment screw is connected to an extended cylindrical portion of the bracket, the extended cylindrical portion includes an interior channel there through to receive the threaded body portion of the adjustment screw and to permit adjustment of the electrical box in relation to the bracket based on turning the screw either clockwise or counter-clockwise.
16. (Currently Amended) The apparatus of claim 15, wherein a head portion of the adjustment screw is rotatably connected to the adjustment connector opening front end of the adjustment channel in the electrical box and a threaded body portion of the adjustment screw is connected to an extended cylindrical portion of the bracket, the extended cylindrical portion includes an interior channel there through to receive the threaded body portion of the adjustment screw and to permit adjustment of the front to back positioning of the electrical box in relation to the bracket based on turning the screw either clockwise or counter-clockwise.
18. The apparatus of claim 1, wherein the flange of the bracket has a substantially straight outer edge with a substantially centrally located extended portion with the at least one fastener opening formed therein.
17. (Previously Presented) The apparatus of claim 1, wherein the bracket flange has a substantially straight outer edge with a substantially centrally located extended portion with the at least one fastener opening formed therein.
19. The apparatus of claim 2, wherein the knockouts have rounded corners.
18. (Original) The apparatus of claim 2, wherein the knockouts have rounded corners.
20. The apparatus of claim 1, wherein the flange of the bracket has a substantially curved outer edge with a plurality of openings formed therein.  
19. (Original) The apparatus of claim 1, wherein the bracket flange has a substantially curved outer edge with a plurality of openings formed therein.
21. The apparatus of claim 1, wherein the bracket further comprises a top fastening portion and a bottom fastening portion, with each fastening portion including a central channel extending from a back of the fastening portion through and out a front wall of the fastening portion and configured to receive a fastener at an angle slightly less than a normal angle to a back wall of the bracket and away from the interior surface of each respective top and bottom arm of the bracket.  
20. (Currently Amended) The apparatus of claim 1, wherein the bracket further comprises a top fastening portion and a bottom fastening portion, with each fastening portion including a central channel extending from a back of the fastening portion through and out a front wall of the fastening portion and configured to receive a fastener at an angle slightly less than a normal angle to a back wall of the bracket and away from the inside surface of each respective top and bottom arm of the bracket.
22. The apparatus of claim 21, wherein the angle is between about 0.1 to 10 degrees less than the normal angle to the back wall of the bracket.  
21. (Currently Amended) The apparatus of claim 20, wherein the angle is between about 0.1 to 10 degrees less than the normal angle to the back wall of the bracket.
23. The apparatus of claim 21, wherein the angle is between about 3 to 7 degrees less than the normal angle to the back wall of the bracket.  
22. (Original) The apparatus of claim 20, wherein the angle is between about 3 to 7 degrees less than the normal angle to the back wall of the bracket.
24. The apparatus of claim 21, wherein the angle is about 5 degrees less than the normal angle to the back wall of the bracket.  
23. (Original) The apparatus of claim 20, wherein the angle is about 5 degrees less than the normal angle to the back wall of the bracket.
25. The apparatus of claim 21, wherein the fastener is a drill point screw with a flanged head.  
24. (Original) The apparatus of claim 20, wherein the fastener is a drill point screw with a flanged head.
26. The apparatus of claim 21, wherein the bracket further comprises a first top plurality of gussets on a first side of the top arm and substantially parallel to the top fastening portion and a second top plurality of gussets on an opposite side of the top arm and substantially parallel to the top fastening portion.  
25. (Currently Amended) The apparatus of claim 20, wherein the bracket further comprises a first top plurality of gussets on a first side of the top arm and substantially parallel to the top fastening portion and a second top plurality of gussets on an opposite side of the top arm and substantially parallel to the top fastening portion.
27. The apparatus of claim 26, wherein the bracket further comprises a first bottom plurality of gussets on a first side of the bottom arm and substantially parallel to the bottom fastening portion and a second bottom plurality of gussets on an opposite side of the bottom arm and substantially parallel to the bottom fastening portion.  
26. (Currently Amended) The apparatus of claim 25, wherein the bracket further comprises a first bottom plurality of gussets on a first side of the bottom arm and substantially parallel to the bottom fastening portion and a second bottom plurality of gussets on an opposite side of the of the bottom arm and substantially parallel to the bottom fastening portion.
28. The apparatus of claim 27, wherein the electrical box further comprises a plurality of cross gussets connected at perpendicular angles between the first and second plurality of gussets, an inner one of the first plurality of gussets and a side of the fastening portion, and an inner one of the second plurality of gussets and an opposite side of the fastening portion.  
27. (Currently Amended) The apparatus of claim 26, wherein the electrical box further comprises a plurality of cross gussets connected at perpendicular angles between the first and second plurality of gussets, an inner one of the first plurality of 8App. No. 15/438,539Attorney Docket: T2158-22343US01 gussets and a side of the fastening portion, and an inner one of the second plurality of gussets and an opposite side of the fastening portion.
29. The apparatus of claim 1, wherein the bracket comprises a plastic.  
28. (Currently Amended) The apparatus of claim 1, wherein the bracket comprises a plastic.
30. The apparatus of claim 1, wherein the electrical box comprises: a plurality of depth marks extending at least from adjacent a top wall outer rib of the first plurality of ribs on to an edge of and around a top wall and on to and down a first side wall to a bottom edge of the first side wall and around and onto a bottom wall and extending to at least adjacent a bottom wall outer rib of a second plurality of ribs formed on a bottom wall opposite the first plurality of ribs of the electrical box.
29. (Previously Presented) The apparatus of claim 1, wherein the electrical box comprises: a plurality of depth marks extending at least from adjacent a top wall outer rib of the first plurality of ribs on to an edge of and around a top wall and on to and down a first side wall to a bottom edge of the first side wall and around and onto a bottom wall and extending to at least adjacent a bottom wall outer rib of a second plurality of ribs formed on a bottom wall opposite the first plurality of ribs of the electrical box.
31. An apparatus comprising: an electrical box including a top wall connected at a right end to a top end of a right side wall and connected at a left end to a top end of a left side wall, the right and left side walls depending away from the top wall toward and connecting at their bottom ends to a right end of a bottom wall and a left end of the bottom wall, respectively, a back wall extending between and connected to back ends of the top, right side, left side and bottom walls and front edges of the top wall, the right side wall, the left side wall and the bottom wall defining a front opening into an inside of the electrical box, the top wall including a top pair of substantially parallel raised ribs located adjacent to one of the left side wall or the right side wall and extending from areas adjacent the top wall front edge backward toward and terminating adjacent to the back end of the top wall, the bottom wall including a bottom pair of substantially parallel raised ribs located opposite to the top pair of substantially parallel raised ribs and adjacent to the one left or right side wall and extending from areas adjacent the bottom wall front edge backward toward and terminating adjacent to the back end of the bottom wall, and a middle groove formed in the one left or right side wall and extending from the front edge of the left side of wall or the right side wall to the back edge wall of the one left or right side wall; and 47 T2158\22343US04\4814-1873-6881.v1T2158-22343US04 a bracket including a top arm connected at an inner end to a top end of a body portion at a substantially orthogonal angle and a bottom end of the body portion connected to an inner end of a bottom arm at a substantially orthogonal angle, the top arm and the bottom arm each including pairs of oppositely positioned grooves on interior surfaces of each arm and the pairs of oppositely positioned grooves configured to adjustably and slidingly connect with the pairs of substantially parallel raised ribs on the electrical box, and a raised, cylindrical element on an inner surface of the body portion configured to adjustably engage with the middle groove of the electrical box.
30. (Currently Amended) An apparatus comprising: an electrical box including a top wall connected at a right end to a top end of a right side wall and connected at a left end to a top end of a left side wall, the right and left side walls depending away from the top wall toward and connecting at their bottom ends to a right end of a bottom wall and a left end of the bottom wall, respectively, with a back wall extending between and being connected to back ends of the top, right side, left side and bottom walls to enclose a back of the electrical box and front edges of the top, right side, left side and bottom walls defining a front opening into an inside of the electrical box, the top wall including a top pair of substantially parallel raised ribs located adjacent to one of the left side wall or the right side wall and extending from areas adjacent the top wall front edge backward toward and terminating adjacent to the back end of the top wall, the bottom wall including a bottom pair of substantially parallel 9App. No. 15/438,539Attorney Docket: T2158-22343US01 raised ribs located opposite to the top pair of substantially parallel raised ribs and adjacent to the one left or right side wall and extending from areas adjacent the bottom wall front edge backward toward and terminating adjacent to the back end of the bottom wall, and a middle groove formed in the one left or right side wall and extending from the front edge of the left side of wall or the right side wall to the back edge wall of the one left or right side wall; and a bracket including a top arm connected at an inner end to a top end of a body portion at a substantially orthogonal angle and a bottom end of the body portion being connected to an inner end of a bottom arm at a substantially orthogonal angle, the top arm and the bottom arm each including pairs of oppositely positioned grooves on inside surfaces of each arm and being configured to adjustably and slidingly connect with the pairs of substantially parallel raised ribs on the electrical box, and a raised, cylindrical element on an inner surface of the body portion being configured to adjustably engage with the middle groove of the electrical box.
32. The apparatus of claim 31, wherein the bracket further comprises: a first plurality of top gussets on a first side of the top arm and substantially parallel to a top fastening portion; and a second plurality of top gussets on an opposite side of the top arm and substantially parallel to the top fastening portion.
31. (Currently Amended) The apparatus of claim 30, wherein the bracket further comprises: a first top plurality of gussets on a first side of the top arm and substantially parallel to a top fastening portion; and a second top plurality of gussets on an opposite side of the top arm and substantially parallel to the top fastening portion.
33. The apparatus of claim 32, wherein the bracket further comprises: a first plurality of bottom gussets on a first side of the bottom arm and substantially parallel to a bottom fastening portion; and a second plurality of bottom gussets on an opposite side of the bottom arm and substantially parallel to the bottom fastening portion.
32. (Currently Amended) The apparatus of claim 31, wherein the bracket further comprises:  10App. No. 15/438,539Attorney Docket: T2158-22343US01 a first bottom plurality of gussets on a first side of the bottom arm and substantially parallel to a bottom fastening portion; and a second bottom plurality of gussets on an opposite side of the bottom arm and substantially parallel to the bottom fastening portion.

34. The apparatus of claim 33, wherein the bracket further comprises: a plurality of bottom cross gussets on the bottom arm connected at perpendicular angles between the first and second plurality of bottom gussets, an inner one of the first plurality of 48 T2158\22343US04\4814-1873-6881.v1T2158-22343US04 bottom gussets, an inner one of the first plurality of bottom gussets and a side of the fastening portion, and an inner one of the second plurality of bottom gussets and an opposite side of the fastening portion.
33. (Currently Amended) The apparatus of claim 32, wherein the bracket further comprises: a bottom plurality of cross gussets on the bottom arm connected at perpendicular angles between the first and second bottom plurality of gussets, an inner one of the first bottom plurality of gussets, an inner one of the first bottom plurality of gussets and a side of the fastening portion, and an inner one of the second bottom plurality of gussets and an opposite side of the fastening portion.
35. The apparatus of claim 34, wherein the bracket further comprises: a top plurality of cross gussets on the top arm connected at perpendicular angles between the first and second top plurality of gussets, an inner one of the first top plurality of gussets and the side of the fastening portion, and an inner one of the second top plurality of gussets and the opposite side of the fastening portion.
34. (Currently Amended) The apparatus of claim 33, wherein the bracket further comprises: a top plurality of cross gussets on the top arm connected at perpendicular angles between the first and second top plurality of gussets, an inner one of the first top plurality of gussets and the side of the fastening portion, and an inner one of the second top plurality of gussets and the opposite side of the fastening portion.

36. The apparatus of claim 35, wherein the bracket comprises: a plurality of depth marks extending at least from adjacent a top wall outer rib of the top pair of substantially raised ribs on to an edge of and around the top wall and on to and down the left side wall to a bottom edge of the left side wall and around and onto the bottom wall and extending to at least adjacent a bottom wall outer rib of the bottom pair of substantially raised ribs of the electrical box.
35. (Previously Presented) The apparatus of claim 34, wherein the bracket comprises: a plurality of depth marks extending at least from adjacent a top wall outer rib of the top pair of substantially raised ribs on to an edge of and around a top wall and on to and down a left side wall to a bottom edge of the first side wall and around and onto the 11App. No. 15/438,539Attorney Docket: T2158-22343US01 bottom wall and extending to at least adjacent a bottom wall outer rib of the bottom pair of substantially raised ribs of the electrical box.

37. A method of assembling an electrical box and a bracket, the method comprising: positioning a bracket adjacent a corner edge of an electrical box between a back wall and a first side wall of the electrical box; sliding the bracket forward and engaging a plurality of top ribs on an outside surface of a top wall of the electrical box, engaging a plurality of bottom ribs on an outside surface of a bottom wall of the electrical box, engaging a top groove and a bottom groove formed in an outside surface of the first side wall of the electrical box with a top rib and a bottom rib formed49T2158\22343US04\4814-1873-6881.v1T2158-22343US04 on an interior surface of a body portion of the bracket, and engaging a central groove formed in the outside surface and between the top and bottom grooves of the first side wall of the electrical box with a raised cylindrical portion formed on the interior surface of the bracket; and inserting an adjustment screw in the central groove of the first side wall of the electrical box and into a channel formed in and extending through the raised cylindrical portion of the bracket.

38. The method of assembling of claim 37, wherein the engaging the plurality of top ribs on the outside surface of the top wall of the electrical box comprises: engaging the plurality of top ribs on the outside surface of the top wall of the electrical box with a plurality of top grooves formed in an interior surface of a top arm of the bracket.

39. The method of assembling of claim 37, wherein the engaging the plurality of bottom ribs on the outside surface of the bottom wall of the electrical box comprises: engaging the plurality of bottom ribs on the outside surface of the bottom wall of the electrical box with a plurality of bottom grooves formed in an interior surface of a bottom arm of the bracket.
36. (Currently Amended) A method of assembling an electrical box and a bracket, the method comprising: positioning a flange on a side of a "U"-shaped bracket adjacent a corner edge of the electrical box between a back wall and a first side wall of an electrical box; sliding the bracket forward and engaging a top plurality of grooves formed in an inside surface of a top arm of the bracket with a top plurality of ribs on an outside surface of a top wall of the electrical box, engaging a bottom plurality of grooves formed in an inside surface of a bottom arm of the bracket with a bottom plurality of ribs on an outside surface of a bottom wall of the electrical box, engaging a top groove and a bottom groove formed in an outside surface of the first side wall of the electrical box with a top rib and a bottom rib formed on an inside surface of a body portion of the bracket, and engaging a central groove formed in the outside surface and between the top and bottom grooves of the first side wall of the electrical box with a raised cylindrical portion formed on the inside surface of the bracket; and inserting a screw end of an adjustment screw that is positioned in the central groove of the first side wall of the electrical box into a channel formed in and extending through the raised cylindrical portion of the bracket.
40. The method of assembling of claim 37 further comprising: inserting bracket fasteners into a first channel formed through a first positioning portion on a top arm of the bracket and into a second channel formed through a second positioning portion on a bottom arm of the bracket.
37. (Original) The method of assembling of claim 36 further comprising: inserting bracket fasteners into a first channel formed through a first positioning portion on a top arm of the bracket and into a second channel formed through a second positioning portion on a bottom arm of the bracket.
41. A method of installing the electrical box and bracket assembly assembled according to the method of claim 40, the method of installing further comprising: positioning an outer side and a flange of the bracket of the electrical box and bracket assembly against a corner of a support member; attaching the electrical box and bracket assembly to the support member by inserting at least one flange fastener through at least one opening formed through the flange and into the support member; and fastening the assembly to the support member by screwing at least one of the bracket fasteners through either the first or second channels and into the support member.
38. (Currently Amended) A method of installing the electrical box and bracket assembly assembled according to the method of claim 37, the method of installing comprising: positioning an outer side and the flange of the bracket of the electrical box and bracket assembly against a corner of a support member; attaching the electrical box and bracket assembly to the support member by inserting at least one flange fastener through at least one opening formed through the flange and into the support member; and fastening the assembly to the support member by screwing the bracket fasteners through the first and second channels in the first positioning portion on the top arm of the bracket and in the second positioning portion on the bottom arm of the bracket and into the support member.
42. The method of installing the electrical box and bracket assembly of claim 41 further comprising: adjusting the adjustment screw to position the electrical box relative to the bracket.
39. (Currently Amended) The method of installing the electrical box and bracket assembly of claim 38 further comprising: as necessary, adjusting the adjustment screw to position the electrical box relative to the bracket and support member.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haberek et al. (Patent No. US 7,214,876) discloses an electrical box with a mounting
grip.
Dinh (Patent No. US 6,956,172) discloses an electrical box assembly with a mounting
structure.
Shotey et al. (Patent. No. US 8,899,431) discloses an electrical box with grooves and a
mounting structure.
Gledhill et al. (Patent No. US 7,049,511) discloses an electrical box with a plurality of grooves on the top wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847